          Case 1:13-cr-00600-ER Document 304 Filed 07/07/20 Page 1 of 2


                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     July 1, 2020

BY ECF
The Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. William Pascal, 13 Cr. 600-5 (ER)

Dear Judge Ramos:

        The Government writes, with the consent of the defendant, to request that the defendant’s
July 10, 2020 violation of supervised release conference be adjourned until the week of September
8 or later. The defendant recently underwent surgery and a physical rehabilitation program, and
anticipates another surgery on or about July 6. In addition, the defendant anticipates appearing for
his state case in the first week of August. An adjournment to September will enable the defendant
to recover from his injuries and make progress in his state case.

        The Government further requests, with the consent of the defendant, that the defendant’s
bail conditions be modified to permit the defendant to reside at the Days Inn located at
                                        , and to further modify his residence with the approval of
the Probation Office. The defendant’s bail conditions include home incarceration at a specific
residence. Following his release from a physical rehabilitation program on June 8, however, the
defendant has been unable to return to his prior residence and has been residing at the Days Inn.
The Probation Office continues to make contact with the defendant daily, and his movement is


The July 10 violation hearing is adjourned to September 9, 2020, at 11:15 a.m. Defendant's bail
conditions are modified as described above.

SO ORDERED.



                                                                             7/7/2020
         Case 1:13-cr-00600-ER Document 304 Filed 07/07/20 Page 2 of 2



restricted to medical appointments, court appearances, and local necessities such as groceries,
laundry, and child care.

                                                        Respectfully submitted,

                                                        AUDREY STRAUSS
                                                        Acting United States Attorney for the
                                                        Southern District of New York


                                                  By:
                                                        Alexander Li
                                                        Assistant United States Attorney
                                                        (212) 637-2265


cc:    Guy Oksenhendler, Esq. (by ECF)
       Hillel Greene, U.S. Probation (by email)
